Citation Nr: 1601185	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  97-32 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) for service connection for cause of the Veteran's death.
 
2.  Entitlement to DIC under 38 U.S.C.A. § 1318.

3.  Entitlement to DIC under 38 U.S.C.A. § 1151 based on death due to VA treatment from October to December 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He died in December 1996.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 1997 and January 1999 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The appellant appeared at a hearing in November 2002 before a Veterans Law Judge who is no longer employed at the Board.  In December 2005, the appellant declined the Board's offer to another Board hearing in this matter.  The Board by its correspondence of February 2011 directed to the appellant at her most recent address of record again advised her of her right to request another Board hearing, but no response was received within the 30-day period allotted, and, thus, it is assumed by the Board that the appellant does not desire any additional hearing. 

In June 2006, March 2009, May 2011, and February 2013, the Board remanded the case for further development and dues process.

In March 2004 and September 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901(d), the Board obtained outside medical expert opinions.  The appellant and her representative were provided copies of the opinions and afforded the opportunity to submit additional evidence and argument, which the appellant did most recently in November 2015.

The decision below addresses the DIC issues pertaining to 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151.  The remaining DIC issue pertaining to service connection for the cause of the Veteran's death is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran died in December 1996; the death certificate lists the immediate cause of death as sepsis with acute renal failure to due adult respiratory distress syndrome (ARDS), due to presumed pneumonia.

2.  The Veteran was not rated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, nor was he a former prisoner of war who died after September 30, 1999.

3.  VA treatment from October 1996 was not the actual or proximate cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

2.  The criteria for DIC under 38 U.S.C.A. § 1151 based on death due to VA treatment from October to December 1996 have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist, and Due Process

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Pursuant to June 2006 and March 2009 Board remands, the appellant was sent notification letters in 2009 addressing the claims.  The appellants claims were filed prior to these provisions being enacted, thus pre-adjudicatory notice was not possible.  Nevertheless, the claims were properly readjudicated after the notice most recently in an August 2010 supplemental statement of the case (SSOC), which cured any timing-of-notice defect.

Additionally, to accord the appellant due process, the August 2010 SSOC was mailed to the appellant's correct mailing address pursuant to the Board's May 2011 and February 2013 remands.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including those created at the time of the Veteran's death.  Pursuant to the Board's March 2009 remand, additional private treatment records from Arkansas Valley Regional Medical were obtained.  VA also requested records from Southeast Mental Health Services, which, in a November 2009 letter, responded that it had no record of providing service to the Veteran.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

VA obtained expert medical opinions in November 2000, March 2004, and August 2015.  These opinions are sufficient evidence for deciding the claim based on 38 U.S.C.A. § 1151.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the circumstances of the Veteran's death in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  There is no reasonable possibility that additional medical assistance would aid in substantiating the claim of entitlement to DIC under 38 U.S.C.A. § 1151.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Thus, VA's duty to assist has been met for these two claims.

II. DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a) (West 2014), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error (CUE)) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the Veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(c) (2015).  

At the time of the Veteran's death in December 1996, he was service connected for anxiety neurosis, rated 100 percent, effective September 7, 1990.  As such, although a total disability rating was in effect at the time of the Veteran's death, he was not continuously rated totally disabling for 10 or more years immediately preceding death (only five years), or rated totally disabling for a period of not less than five years from the date of his separation from service (he was rated totally disabled 21 years after separation from service).  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Although the Veteran was totally disabled for over six years, the requirement is strictly set forth as 10 years.  Thus, DIC cannot be granted under the provisions of 38 U.S.C.A. § 1318.  

The Board notes that a theory of "hypothetical entitlement" would permit the Board to adjudicate a claim for DIC benefits on a hypothetical basis without regard to claim filing or claim dispositions during the Veteran's lifetime.  However, caselaw has established that "hypothetical entitlement" is not a viable theory under 38 U.S.C.A. § 1318 (or 38 U.S.C.A. § 1311).  See, e.g., Moffit v. McDonald, 776 F.3d 1359 (Fed. Cir. 2015); Kernea v. Shinseki, 724 F.3d 1374 (Fed. Cir. 2013); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Furthermore, no CUE theory has been expressly set forth, even with a sympathetic reading, or reasonably raised by the record.

Accordingly, although the Board is sympathetic to the appellant in this matter, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. DIC under 38 U.S.C.A. § 1151

The appellant seeks DIC benefits under 38 U.S.C.A. § 1151 based on death due to VA treatment from October to December 1996.  The appellant contends that VA prescribed psychiatric medication (fluoxetine), which caused pneumonia that ultimately led to his death.  See, e.g., Statement (September 2003).

On October 15, 1996, the Veteran presented to a VA outpatient clinic complaining of dizziness, postural changes, and fainting.  The treating physician noted that the Veteran's service-connected psychiatric disorder was treated with amitriptyline up until one month earlier, when he switched to fluoxetine.  The Veteran gave a history of weakness, anorexia, and lethargy since the switch.  The assessment was postural hypotension secondary to adverse effects of psychiatric medications.  On October 20, 1996, the Veteran reported increased symptoms.  He was admitted for treatment on October 21, 1996, and died on December [redacted], 1996.

The death certificate lists the immediate cause of death as sepsis with acute renal failure, due to ARDS, due to presumed pneumonia.

The appellant filed the initial application for DIC benefits in December 1996.  In her July 1997 notice of disagreement with the cause of death issue, she filed for DIC under 38 U.S.C.A. § 1151.

For claims filed prior to October 1, 1997, DIC benefits under 38 U.S.C.A. § 1151 are warranted where the evidence shows that a veteran died from an injury, or an aggravation of an injury, as the result of VA hospitalization, medical or surgical treatment, not the result of his own willful misconduct.  See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996); see also Brown v. Gardner, 513 U.S. 115, 117-20 (1994) (holding that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA treatment and additional disability or death, and that there need be no identification of "fault" on the part of VA).

Under the pre-October 1, 1997 version of 38 U.S.C.A. § 1151, benefits may be paid for disability or death attributable to VA's failure to diagnose and/or treat a preexisting condition if:  (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 5-01.

Here, it is undisputed that the Veteran died in part from ARDS during VA treatment and that there is no evidence death was due to his own misconduct.  Accordingly, the issue turns on whether VA treatment, to include failure to diagnose and/or treat a preexisting condition, caused or aggravated the ARDS that led to the Veteran's death.  This issue presents a theoretical medical question that requires a professional medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (holding that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)  The appellant has not shown that she is qualified through education, training, or experience to offer such an opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence with respect to whether VA treatment caused or aggravated the Veteran's ARDS includes expert medical opinions rendered in November 2000, March 2004, and August 2015.

There are two prevailing theories of causation: (i) VA prescribed psychiatric medications that caused ARDS and (ii) VA failed to properly treat the Veteran, which resulted in ARDS.

Medical opinions rendered in November 2000, March 2004, and August 2015 weigh against the first theory.  In November 2000, a VA expert opined that there is no medical literature suggestive of a link between the Veteran's psychiatric mediation and ARDS.  The VA expert explained that while the Veteran's psychiatric medications may have caused hypotension that could have led to fainting/vomiting that led to aspiration pneumonia, which ultimately lead to his death, there is no evidence that he vomited while he was unconscious.  This is consistent with the VA treatment records and the appellant's November 2002 testimony that the Veteran did not vomit during episodes of unconsciousness.

In March 2004, an independent medical expert (a physician from the pulmonary critical care division of a medical school) opined that the Veteran's psychiatric medications did not cause, aggravate, or contribute to the processes leading to his death.  The Board finds that while the expert's opinions are phrased in terms of "at least as likely as not", the opinions weigh against the appellant's claim when read as a whole.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (citing Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)) (holding that the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).  For instance, the expert stated that "there is no suggestion of any significant mental changes to suggest aspiration pneumonitis" and that "I agree with the statement provided by the [November 2000 medical expert] that it was unlikely that there was a relationship between the Veteran's psychotropic medication and the development of pneumonia complicated by [ARDS] which led to acute renal failure, sepsis, and death."  

In August 2015, an independent medical expert (a physician and associated professor from a medical school) opined that it is very unlikely that the Veteran's psychiatric medications contributed substantially or materially to his death.  The expert explained that it is very unlikely that fluoxetine caused the Veteran's respiratory illness and eventual death.  The expert highlighted medical literature that describes lung reaction from fluoxetine that is consistent with a hypersensitivity reaction.  The expert explained that the hypersensitivity-type reaction caused by fluoxetine is inconsistent with the Veteran's diffuse alveolar damage, which is the expected pattern associated with ARDS.  The expert noted that cryptogenic fibrosing alveolitis would not have this pathologic pattern.

The expert also opined that community-acquired infection, and not fluoxetine, ultimately triggered the Veteran's ARDS.  The expert cited the positive Klebsiella culture on initial sputum and prodrome of feeling ill with orthostatic hypotension.  

Additionally, the expert opined that it is very unlikely that the Veteran's syncopal episodes led to an aspiration event that triggered his ARDS.  The expert noted that aspiration event can trigger ARDS and that the Veteran complained of fainting more than once leading up to his outpatient visit on October 15, 1996.  The expert explained that syncope itself is not sufficient to assume that an aspiration event has occurred.  The expert also noted that the overwhelming majority of syncopal events are not accompanied by vomiting and there is no evidence that he Veteran vomited during his syncopal events.  The expert also explained that it is very unlikely that the Veteran vomited during his syncopal episodes because they were likely related to orthostatic hypotension and resulting hypoperfusion related to hypovolemia.

The medical opinions rendered in March 2004 and August 2015 also weigh against the second theory, that the Veteran's death was due to VA's treatment, including improper diagnosis.  In March 2004, a medical expert opined that the Veteran did not suffer death due to improper diagnosis or treatment rendered by VA.  The August 2015 medical expert opined that it is very unlikely that there is a causal connection between the VA treatment and the Veteran's death.  The examiner thoroughly analyzed the Veteran's treatment and explained that the care provided by VA was appropriate and standard for the Veteran's clinical illnesses, the diagnosis was timely, and the treatment was appropriate.

The November 2000, March 2004, and August 2015 medical opinions weigh against the theories that VA treatment, to include failure to diagnose and/or treat a preexisting condition, caused or aggravated the ARDS that led to the Veteran's death.

The expert medical opinions constitute competent and persuasive medical evidence with respect to whether VA treatment caused or aggravated the Veteran's death, which oppose rather than support the claim.  The unfavorable opinions were rendered by VA and non-VA medical experts who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical opinion.  The August 2015 medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning, after a review of the claims file.

In short, the Board finds that the most competent and probative evidence does not show that the VA treatment from October to December 1996 caused or aggravated the ARDS that led to the Veteran's death.

As the preponderance of the evidence is against the claim for VA DIC under 38 U.S.C.A. § 1151 based on death resulting from VA treatment from October to December 1996, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

DIC under 38 U.S.C.A. § 1318 is denied.

DIC under 38 U.S.C.A. § 1151 is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.

The appellant contends that medications for the Veteran's service-connected psychiatric disorder caused pneumonia, which ultimately led to the Veteran's death.

As noted previously, the death certificate lists the immediate cause of death as sepsis with acute renal failure to due ARDS, due to presumed pneumonia.  In March 2004 and August 2015, independent medical experts opined that the Veteran's longstanding history of smoking caused the ARDS, which ultimately caused his death.

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  However, the instant claim was filed in December 1996, which was prior to the June 1998 change in law that bars claims for compensation or DIC based on use of tobacco products.  

Pertinent to claims filed prior to June 9, 1998, the Under Secretary for Health for VA concluded that nicotine dependence may be considered a disease for VA compensation purposes.  See USB Letter 20-97-14 (July 24, 1997).  The two principal questions that must be answered by adjudicators in resolving a claim for benefits for tobacco-related disability or death secondary to nicotine dependence are: (1) whether the claimant acquired a nicotine dependence during military service (a medical question), and (2) whether nicotine dependence that arose during service may be considered the proximate cause of disability or death occurring after service.  See VAOPGCPREC 19-97 (May 13, 1997); see also Parker v. Principi, 15 Vet. App. 407 (2002).

With regard to the first question, a determination of whether a veteran is dependent on nicotine is a medical issue.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) at 243, the criteria for diagnosing substance dependence are generally to be applied in diagnosing nicotine dependence.

While the evidence shows that the Veteran had a longstanding history of smoking, it does not address the pertinent question of whether the Veteran's began smoking in service.  See VA treatment records (June 1979 & August 1989) (showing that the Veteran reported smoking 2-3 packs per day).  Remand is necessary to ask the appellant, who was married to the Veteran prior to entry into active duty, see Induction Examination (November 1965), whether the Veteran began smoking in service and, if so, to describe his smoking habit in and since service.  Then, an appropriate professional must determine whether the Veteran acquired nicotine dependence (per the DSM criteria) during military service and, if so, whether nicotine dependence that arose during service may be considered the proximate cause of disability or death occurring after service.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant that she can submit lay statements from herself and from other individuals who have first-hand knowledge of whether the Veteran began smoking in service and, if so, describing his smoking habits in and since service.  Provide her a reasonable period of time to submit this evidence.

2.  Then, forward the claims file, to include all electronic files, to an appropriate physician to address the cause of death matter.  The physician must review the entire claims file.  Based on this review, the examiner is to address each of the following questions in terms of whether it is at least as likely as not (a 50 percent or greater probability):

(a)  Did the Veteran acquire nicotine dependence (as defined per the DSM above) during military service?

(b)  If so, was such nicotine dependence the proximate cause of disability or death occurring after service?  In answering this question, the physician is to address the March 2004 and August 2015 independent medical experts' opinions.

The physician's report must include a complete rationale for all opinions expressed.  If the physician feels that a requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after conducting any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


